DETAILED ACTION
This is the Office action based on the 15830969 application filed December 4, 2017, and in response to applicant’s argument/remark filed on August 12, 2022. Claims 1-3, 7, 9-14, 17, 19 and 21-28 are currently pending and have been considered below.  Applicant’s cancellation of claims 4-6, 8, 15-16, 18 and 20 acknowledged.  Claim 10 withdrawn from consideration.	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered. 
Claim Objections
Claim 1 objected to because of the following informalities:  --The term “the etchant precursor gas”, that is recited at several places in claim 1, is not clear because no etchant precursor gas is recited previously.  For the purpose of examining it will be assumed that this term is “the at least one fluorine containing etchant precursor gas”.  Appropriate correction is required.--The term “the RF bias power” in the phrase “wherein the RF bias power used during the second plasma etch step” is not clear because no RF bias power used during the second plasma etch step is recited previously.  For the purpose of examining it will be assumed that this term is “the RF bias”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  
--The term “the etchant precursor gas” is not clear because no etchant precursor gas is recited previously.  For the purpose of examining it will be assumed that this term is “the at least one fluorine containing etchant precursor gas”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 21 and 22 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “wherein a duration of a time of the first plasma etch step in addition to a time of the second plasma etch step defines a cycle time, and wherein the cycle time is from 40 seconds to 602 seconds” in the specification. Applicant cites page 11, lines 4-7 for the support.  However, although this section appears to disclose a time for a first etch step and a second etch step, i.e. “Typical loop times are 30 s for the first etch step and 10 s for the second etch step”, it fails to disclose “a duration of a time of the first plasma etch step in addition to a time of the second plasma etch step defines a cycle time”, i.e. it fails to disclose that there is no other step except the first etch step and the second etch step in a cycle.         Although the specification discloses “In a non-limiting example, a process of the invention may comprise n loops, where each loop is made up of first etch 1A, second etch 2A, first etch 1B and second etch 2B, performed in that order.  Etches 1A and 1B together comprise the first plasma etch step, whereas etches 2A and 2B together comprise the second plasma etch step” (emphasis added) in page 14, lines 10-14, each of the terms “first plasma etch step” and “second plasma etch step” are apparently not the same as the “first etch step” and the “second etch step” in page 11, lines 4-7, because the former require a plasma and the latter do not.  Furthermore, the terms “made up of” and “comprise” indicate that there may be other steps not listed.         It is further noted that the specification discloses (page 11, lines 4-10) that  “Typical loop times are 30 s for the first etch step and 10 s for the second etch step.  However, a range of 2 s to 600 s for the loop times is believed to be practical.  The RF bias power used could be at a continuous level or pulsed.  Other parameters such as RF source power and gas flows might be at a continuous level or pulsed.  The process times of the individual etch steps and bias powers could also change as a function of the total process time.” (all emphasis added).  Even if assuming that the term “first plasma etch step” is the same as the term “first etch step”, it is not clear whether the loop time for the first etch step and the second etch step is the same as the term process times of the individual etch steps since the loop may include steps that are not etch step, as noted above.        Therefore, the specification does not disclose that a duration of a time of the first plasma etch step in addition to a time of the second plasma etch step is equal to a cycle time in the context of claims 1, 21 and 22        See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-3, 7, 9, 11-14, 17, 19 and 23-28 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1, 21 and 22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-3, 7, 9, 11-14, 17, 19, 22 and 27-28 rejected under 35 U.S.C. 103 as obvious over Ji et al. (U.S. PGPub. No. 20150093880), hereinafter “Ji”, in view of Patel et al. (U.S. PGPub. No. 20150287637), hereinafter “Patel” and Chan (U.S. PGPub. No. 20120060915), hereinafter “Chan”:--Claims 1, 2, 7, 9, 12, 13, 14: Ji teaches a method of forming a through silicon via (TSV), comprising forming digital circuits on a front side of a silicon substrate, forming a blind via on the front side ([0100), Fig. 3D), then removing a portion of the back side of the silicon substrate to reveal the TSV, wherein the removing comprises performing a CMP to thin down the silicon layer adjacent to the TSV then performing a dry etching process to expose the TSV ([0135-0137], Fig. 8A-8B).       It is noted that although Ji does not disclose the backside surface having a surface roughness after the CMP, it is noted that any surface inherently has a surface roughness indicator.      Ji further teaches that after the etching to reveal the TSV, the TSV protrudes from the surface of the silicon substrate ([0138]), wherein the TSV comprises a metal layer coated with a spacer, wherein the spacer layer may be an oxide layer ([0106-0107])fails to teach the dry etching process to reveal the TSV comprises a first and second plasma etch that are recited in claim 1.      Patel, also directed to a method for etching to reveal TSV in a silicon substrate ([0001, 0004, 0050], Fig. 1(a)), wherein the TSV comprise a conductive material coated with a protective oxide liner ([0050]) so that the TSV protrudes from the surface of the substrate after the etching (Fig. 1b), teaches that the method comprising
       providing a semiconductor substrate having a TSV ([0017-0018, 0029]);
           i) etching the surface using a first plasma while applying a RF bias ([0030]), then ii) etching the surface using a second plasma while applying a lower bias than i) ([0031]);
           alternately repeating i) and ii)  ([0032]) to produce a smoothed surface ([0058, 0019]).       It is noted that since the two etching steps i) and ii) above are cyclically repeated, either may be considered the first etching in a cycle.  Patel further teaches that the order of the first and second etch is not critical ([0027]).  Thus the etching taught by Patel may be considered to comprise cyclically repeating a first etching the surface using a first plasma while applying a first bias and second etching the surface using a second plasma while applying a second bias that is higher than the first bias       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, to use the method taught by Patel to reveal the TSV in the invention of JI because Ji is silent about the details of the etching to reveal the TSV, and Patel teaches that such method would effectively reveal the TSV with high selectivity and smooth surface ([0058]).        Patel further teaches that the first and second bias power may be 75 W or more when applied continuously ([0012]) or a pulse of 250W or more with duty cycle in the range 10-50%  ([0011]).  In various embodiments Patel discloses bias power of  50W ([0044]), around 100W ([0053]), 500W with 20% duty cycle ([0053]), etc.          Patel further teaches that the bias may be varied as the etching proceeds ([0055]), and that the bias power may be pulsed in one etch step and applied continuously during the other etch step ([0028]), wherein the time averaged power during each etch step, rather than the peak power during a pulse, may be used to consider which bias power is lower than the other ([0028]).        Therefore, the bias power is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a first RF pulse of about 50W as the first bias and a second RF pulse of about 500W with 20% duty cycle as the second bias.        Patel further teaches that the first plasma and the second plasma may comprise a mixture of etching gas including SF6 ([0023]) to produce a smoothened silicon surface having a surface roughness of 2 nm or less ([0018]).   Patel is silent about the other gas in the mixture of etching gas including SF6.
        Chan teaches a method of smoothening a silicon surface, comprising first etching the silicon surface by using a plasma of SF6 and O2 to form a plurality of peaks and valleys, wherein the gas ratio between the SF6 and O2 may be 0.2-1 ([0027]), then performing a second isotropic etching by using a plasma of SF6 and Ar to etch the peaks faster than the valleys to produce the smooth silicon surface ([0185-0194]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plasma of SF6 and O2 as the first plasma and a plasma of SF6 and Ar as the second plasma in the invention of Ji modified by Patel because Patel teaches to cyclically use a first plasma and a second plasma comprising a mixture of etching gas including SF6 to produce a smoothened silicon surface, but is silent about the other gas in the mixture of etching gas including SF6, and Chan teaches that such gas mixture would be effective for such etching to smoothen such silicon surface.        Patel does not disclose any upper limit or lower limit for the process pressure.  Patel further teaches that the pressure during the etching may change during the etching and may be different between the first etching and the second etching ([0055]).  Thus, the pressure is a result-effective variable.  Patel further discloses that the pressure during etching may be  85 Torr (Table 1a-1c), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a pressure of about 100-500 mTorr during the etching.  It is noted that Chan also teaches that the pressure during etching may be 100-1000 microbar (75-750 mTorr) ([0029, 0035]).        Although Patel discloses that the first and second etching may be performed for 0.5-10 seconds each ([0022]), Patel further teaches that the length of time for the first and second etch may be selected according to the specific application ([0053]) and varied as the etching proceeds ([0055]).   Therefore, the etch time for the first and second etching are a result-effective variables.  Patel further discloses that the etch time may be 150 seconds (Table 1a -1b), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a combined etching time within about 40-602 seconds.  It is noted that Chan also teaches to use 110 seconds for the first etching, and 75 seconds for the second etching        It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 3: Patel further teaches that the first plasma and the second plasma may comprise a mixture of etching gas including SF6 ([0023]). Patel further teaches that the first plasma etch may be performed with no RF bias (Table la). Although Patel is silent about whether this process is an isotropic etching process, since the etching reduces surface roughness and having the same etching condition as described in Applicant’s invention, it is an isotropic etching process, as taught by Applicant.--Claim 7:   It is noted that the gas ratio between the SF6 and O2 of 0.2-1 overlaps the range of flow rate of oxygen to be three times the flow rate of the etchant precursor gas recited in claim 7.
--Claim 11, 27: Since the first plasma is the same as the first plasma in the invention of Applicant, it must produce deposits on the substrate and the oxygen would ensure that a polymeric species is not formed ([0020]), as taught by Applicant.  It is also noted that Chan discloses that SiFxOy is deposited on the surface during the first etching ([0086, 0159]).  SiFxOy is not a polymeric material
--Claim 17: Patel further teaches that “the length of each of the first and second etch steps can be selected according to the specific application envisaged. In general, each of the first and second etch steps are performed for a time in the range 0.5 to 10 seconds” ([0053]). Therefore, the etch amount during the first and second etch is result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch the silicon substrate less than 20% of the total etch amount during the first etch.
--Claim 19: Patel further teaches that the first and second etches may be alternately repeated ([0019]), and the source powers, gas flows, and pressure could change over the total time of the etching process ([0055]). Patel further teaches that the RF bias power may be 500W, which is pulsed with 20% duty cycle during the first etch ([0053]). Therefore, the first etch may be considered comprise a plurality of steps, wherein the RF power is alternately 500W and 0 W.--Claim 22: Since the etching process taught by Patel is the same as Applicant, the first etching must produce a spike-like protrusions on the substrate surface, and the second etching must etch away at least a top portion of the spike-like protrusion, as taught by Applicant.  It is noted that Patel further discloses the surface of the substrate comprises a plurality of  spike-like protrusions (Fig. 4(b))       It is further noted that since no surface is perfectly flat, any surface must have microscopic convex and concave portions.  Such convex portion may be considered a spike-like protrusion since Applicant fails to define the height and width of the spike-like protrusion.  Since a top of the convex portion is exposed to the etching, the etching inevitably removes at least a portion of the top portion.--Claim 28: Ji further teaches to perform a buried feature reveal process after the dry etching process (Fig. 8D).
 
 Claim 21 rejected under 35 U.S.C. 103 as unpatentable over Ji in view of Patel, Chan and Matsui et al. (U.S. PGPub. No. 20150004878), hereinafter “Matsui”:
--Claim 21: Ji as modified by Patel and Chan teaches the invention as above.  Ji is silent about the surface of the substrate after the CMP, and fails to teach that the CMP generates a periodic pattern of scratches on the surface of the substrate.
        Matsui teaches that CMP process is prone to produce periodic scratches, and teaches a CMP method to reduce the scratches ([0074, 0081]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the CMP process taught by Matsui in the invention of Ji as modified by Patel and Chan because Ji is silent about the process condition of the CMP and Matsui teaches that such CMP process would is efficient to thin down the substrate while reducing periodic scratches.
        It is noted that since Matsui teaches that such CMP process would reduce, but not eliminate, periodic scratches, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention in routine experimentations, to produce a substrate having at least some periodic scratches after the CMP grinding.

 Claims 23 and 25 rejected under 35 U.S.C. 103 as obvious over Ji in view of Patel, Chan and Matsui as applied to claim 21 above, and further in view of Shive et al. (U.S. PGPub. No. 20080160788), hereinafter “Shive”:
--Claim 23: Ji as modified by Patel, Chan and Matsui teaches the invention as shown in claim 21.  Ji, Patel, Chan and Matsui fails to disclose a surface roughness of the substrate prior to the etching to reveal the TSV.
        Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step (Fig. 1).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a silicon substrate having surface roughness of about 100 nm prior to the plasma etching in the invention of Ji as modified by Patel, Chan and Matsui because Ji, Patel, Chan and Matsui are silent about the surface roughness of the substrate, and Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step.--Claim 25: Patel teaches that the etching produces a surface roughness of 0.97 nm ([0058]).

 Claims 24 and 26 rejected under 35 U.S.C. 103 as obvious over Ji in view of Patel, Chan and  Ruby as applied to claim 22 above, and further in view of Shive:
--Claim 24: Ji as modified by Patel and Chan teaches the invention as shown in claim 21 and 22.  Ji, Patel and Chan are silent about the surface roughness of the substrate prior to the etching to reveal the TSV.
        Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step (Fig. 1).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a silicon substrate having surface roughness of about 100 nm prior to the plasma etching in the invention of Ji as modified by Patel and Chan because Ji, Patel and Chan are silent about the surface roughness of the substrate, and Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step.--Claim 26: Patel teaches that the etching produces a surface roughness of 0.97 nm ([0058]).

Claims 1-3, 7, 9, 11-13, 17, 19, 22 and 27-28 rejected under 35 U.S.C. 103 as obvious over Ji in view of Patel, Oyu et al. (U.S. PGPub. No. 20070249118), hereinafter “Oyu”, and Challa et al. (U.S. PGPub. No. 20060214221), hereinafter “Challa”:--Claims 1, 2, 7, 9, 12, 13: Ji teaches a method of forming a through silicon via (TSV), comprising forming digital circuits on a front side of a silicon substrate, forming a blind via on the front side ([0100), Fig. 3D), then removing a portion of the back side of the silicon substrate to reveal the TSV, wherein the removing comprises performing a CMP to thin down the silicon layer adjacent to the TSV then performing a dry etching process to expose the TSV ([0135-0137], Fig. 8A-8B).       It is noted that although Ji does not disclose the backside surface having a surface roughness after the CMP, it is noted that any surface inherently has a surface roughness indicator.      Ji further teaches that after the etching to reveal the TSV, the TSV protrudes from the surface of the silicon substrate ([0138]), wherein the TSV comprises a metal layer coated with a spacer, wherein the spacer layer may be an oxide layer ([0106-0107])fails to teach the dry etching process to reveal the TSV comprises a first and second plasma etch that are recited in claim 1.      Patel, also directed to a method for etching to reveal TSV in a silicon substrate ([0001, 0004, 0050], Fig. 1(a)), wherein the TSV comprise a conductive material coated with a protective oxide liner ([0050]) so that the TSV protrudes from the surface of the substrate after the etching (Fig. 1b), teaches that the method comprising
       providing a semiconductor substrate having a TSV ([0017-0018, 0029]);
           i) etching the surface using a first plasma while applying a RF bias ([0030]), then ii) etching the surface using a second plasma while applying a lower bias than i) ([0031]);
           alternately repeating i) and ii)  ([0032]) to produce a smoothed surface ([0058, 0019]).       It is noted that since the two etching steps i) and ii) above are cyclically repeated, either may be considered the first etching in a cycle.  Patel further teaches that the order of the first and second etch is not critical ([0027]).  Thus the etching taught by Patel may be considered to comprise cyclically repeating a first etching the surface using a first plasma while applying a first bias and second etching the surface using a second plasma while applying a second bias that is higher than the first bias       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, to use the method taught by Patel to reveal the TSV in the invention of JI because Ji is silent about the details of the etching to reveal the TSV, and Patel teaches that such method would effectively reveal the TSV with high selectivity and smooth surface ([0058]).        Patel further teaches that the first and second bias power may be 75 W or more when applied continuously ([0012]) or a pulse of 250W or more with duty cycle in the range 10-50%  ([0011]).  In various embodiments Patel discloses bias power of  50W ([0044]), around 100W ([0053]), 500W with 20% duty cycle ([0053]), etc.          Patel further teaches that the bias may be varied as the etching proceeds ([0055]), and that the bias power may be pulsed in one etch step and applied continuously during the other etch step ([0028]), wherein the time averaged power during each etch step, rather than the peak power during a pulse, may be used to consider which bias power is lower than the other ([0028]).        Therefore, the bias power is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a first RF pulse of about 50W as the first bias and a second RF pulse of about 500W with 20% duty cycle as the second bias.        Patel further teaches that the first plasma and the second plasma may comprise a mixture of etching gas including SF6 ([0023]) to produce a smoothened silicon surface having a surface roughness of 2 nm or less ([0018]).   Patel is silent about the other gas in the mixture of etching gas including SF6.        Oyu, also directed to a method of thinning a silicon layer by using a plasma etching process after a grinding process, teaches that the plasma etching process may use a SF6/O2 gas mixture at about 300 Pa ([0052-0055).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plasma of SF6 and O2 as the first plasma and the second plasma in the invention of Ji modified by Patel because Patel teaches to cyclically use a first plasma and a second plasma comprising a mixture of etching gas including SF6, but is silent about the other gas in the mixture of etching gas including SF6, and Oyu teaches that such gas mixture would be effective for such etching.        Ji, Patel and Oyu fail to teach a second plasma comprising a noble gas.        Challa teaches that when plasma etching silicon by using a SF6/O2 chemistry, adding argon to the etch step would advantageously increases bombardment and makes the etch more physical ([0182]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plasma of SF6 ,O2 and Ar as the second plasma and/or the first plasma in the invention of Ji modified by Patel and Oyu because Challa teaches that when plasma etching silicon by using a SF6/O2 chemistry, adding argon to the etch step would advantageously increases bombardment and makes the etch more physical.        Patel does not disclose any upper limit or lower limit for the process pressure.  Patel further teaches that the pressure during the etching may change during the etching and may be different between the first etching and the second etching ([0055]).  Thus, the pressure is a result-effective variable.  Patel further discloses that the pressure during etching may be  85 Torr (Table 1a-1c), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a pressure of about 100-500 mTorr during the etching.        Although Patel discloses that the first and second etching may be performed for 0.5-10 seconds each ([0022]), Patel further teaches that the length of time for the first and second etch may be selected according to the specific application ([0053]) and varied as the etching proceeds ([0055]).   Therefore, the etch time for the first and second etching are a result-effective variables.  Patel further discloses that the etch time may be 150 seconds (Table 1a -1b), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a combined etching time within about 40-602 seconds.        It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 3: Patel further teaches that the first plasma etch may be performed with no RF bias (Table la).  Although Patel is silent about whether this process is an isotropic etching process, since the etching reduces surface roughness and having the same etching condition as described in Applicant’s invention, it is an isotropic etching process, as taught by Applicant.--Claim 7:   Challa teaches that the increasing the oxygen flow may help in controlling an etch selectivity ([0185]).  It is noted that the etching of the silicon substrate is selective to the oxide layer in the invention of Ji.  Therefore, the oxygen flow is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an oxygen flow at least three times the flow rate of the SF6 flow..
--Claim 11, 27: Since the first plasma is the same as the first plasma in the invention of Applicant, it must produce deposits on the substrate and the oxygen would ensure that a polymeric species is not formed ([0020]), as taught by Applicant.
--Claim 17: Patel further teaches that “the length of each of the first and second etch steps can be selected according to the specific application envisaged. In general, each of the first and second etch steps are performed for a time in the range 0.5 to 10 seconds” ([0053]). Therefore, the etch amount during the first and second etch is result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch the silicon substrate less than 20% of the total etch amount during the first etch.
--Claim 19: Patel further teaches that the first and second etches may be alternately repeated ([0019]), and the source powers, gas flows, and pressure could change over the total time of the etching process ([0055]). Patel further teaches that the RF bias power may be 500W, which is pulsed with 20% duty cycle during the first etch ([0053]). Therefore, the first etch may be considered comprise a plurality of steps, wherein the RF power is alternately 500W and 0 W.--Claim 22: Since the etching process taught by Patel is the same as Applicant, the first etching must produce a spike-like protrusions on the substrate surface, and the second etching must etch away at least a top portion of the spike-like protrusion, as taught by Applicant.  It is noted that Patel further discloses the surface of the substrate comprises a plurality of  spike-like protrusions (Fig. 4(b))       It is further noted that since no surface is perfectly flat, any surface must have microscopic convex and concave portions.  Such convex portion may be considered a spike-like protrusion since Applicant fails to define the height and width of the spike-like protrusion.  Since a top of the convex portion is exposed to the etching, the etching inevitably removes at least a portion of the top portion.--Claim 28: Ji further teaches to perform a buried feature reveal process after the dry etching process (Fig. 8D).

 Claim 21 rejected under 35 U.S.C. 103 as unpatentable over Ji in view of Patel, Oyu, Challa and Matsui:
--Claim 21: Ji as modified by Patel, Oyu and Challa teaches the invention as above.  Ji is silent about the surface of the substrate after the CMP, and fails to teach that the CMP generates a periodic pattern of scratches on the surface of the substrate.
        Matsui teaches that CMP process is prone to produce periodic scratches, and teaches a CMP method to reduce the scratches ([0074, 0081]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the CMP process taught by Matsui in the invention of Ji as modified by Patel, Oyu and Challa because Ji is silent about the process condition of the CMP and Matsui teaches that such CMP process would is efficient to thin down the substrate while reducing periodic scratches.
        It is noted that since Matsui teaches that such CMP process would reduce, but not eliminate, periodic scratches, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention in routine experimentations, to produce a substrate having at least some periodic scratches after the CMP grinding.

 Claims 23 and 25 rejected under 35 U.S.C. 103 as obvious over Ji in view of Patel, Oyu, Challa and Matsui as applied to claim 21 above, and further in view of Shive:
--Claim 23: Ji as modified by Patel, Oyu, Challa and Matsui teaches the invention as shown in claim 21.  Ji, Patel, Oyu, Challa and Matsui fails to disclose a surface roughness of the substrate prior to the etching to reveal the TSV.
        Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step (Fig. 1).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a silicon substrate having surface roughness of about 100 nm prior to the plasma etching in the invention of Ji as modified by Patel, Oyu, Challa and Matsui because Ji, Patel, Oyu, Challa and Matsui are silent about the surface roughness of the substrate, and Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step.--Claim 25: Patel teaches that the etching produces a surface roughness of 0.97 nm ([0058]).

 Claims 24 and 26 rejected under 35 U.S.C. 103 as obvious over Ji in view of Patel, Oyu and Challa as applied to claim 22 above, and further in view of Shive:
--Claim 24: Ji as modified by Patel, Oyu and Challa teaches the invention as shown in claim 21 and 22.  Ji, Patel, Oyu and Challa are silent about the surface roughness of the substrate prior to the etching to reveal the TSV.
        Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step (Fig. 1).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a silicon substrate having surface roughness of about 100 nm prior to the plasma etching in the invention of Ji as modified by Patel, Oyu and Challa because Ji, Patel, Oyu and Challa are silent about the surface roughness of the substrate, and Shive teaches that a silicon substrate may have a surface roughness of about 100 nm after a CMP step.--Claim 26: Patel teaches that the etching produces a surface roughness of 0.97 nm ([0058]).

  Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered as follows:-- Regarding Applicant’s argument that the limitation “wherein a duration of a time of the first plasma etch step in addition to a time of the second plasma etch step defines a cycle time, and wherein the cycle time is from 40 seconds to 602 seconds” has support in the specification, this argument is not persuasive.  The cycle time as defined in claims 1, 21 and 22 is not the same as the cycle time disclosed in the specification.  As such, the specification fails to disclose the feature “a duration of a time of the first plasma etch step in addition to a time of the second plasma etch step defines a cycle time” in the context of claims 1, 21 and 22-- Regarding Applicant’s argument that one of skill in the art would not use the gas flows taught by Chan because Chan teaches against using a substrate bias, this argument is not persuasive.  It is noted that Ji modified by Patel teaches method of etching a silicon substrate by using a plasma comprising a gas mixture containing SF6 to form a smooth surface, but is silent about the other component of the mixed gas.  One of skill in the art would be motivated to use the gas mixture taught by Chan because Chan teaches that such gas mixture would produce such smooth silicon surface.  Although Chan teaches that a substrate bias may cause damage to the device located on the substrate, this obviously is not a concern to a practitioner of the invention of Ji modified by Patel because Ji modified by Patel clearly teaches to apply such substrate bias.  It is noted that different semiconductor devices have different level of tolerance toward such plasma damage caused by such substrate bias.  It is further noted that Chan teaches that the radicals used for the etching may be produced by a method other than the method described.--To further clarify the issue, a different ground of rejection is added, as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713